Citation Nr: 0523994	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  00-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for bilateral shoulder 
disorders.

3.  Entitlement to service connection for oral disorders.

4.  Entitlement to higher initial ratings for residuals of 
compression fracture of L1, to include multilevel lumbar 
spine degenerative disc disease and lumbosacral strain, rated 
10 percent disabling effective from June 30, 1993, and 20 
percent disabling from February 12, 1999.

5.  Entitlement to an effective date earlier than June 30, 
1993, for the grant of service connection for residuals of 
compression fracture of L1. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from December 1968 
to February 1971.

This appeal arises from February 1999 and later rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In an August 2002 decision, the Board reopened a claim of 
entitlement to service connection for residuals of a lumbar 
compression fracture.  In June 2003, the Board granted 
service connection for residuals of a compression fracture of 
the L1 vertebra and remanded the issues of service connection 
for lumbosacral strain and other low back disorders and 
entitlement to special monthly compensation.  

In a November 2003 decision, the RO granted service 
connection for lumbosacral strain and assigned a 20 percent 
rating for multilevel lumbar degenerative disc disease with 
lumbosacral strain.  In a May 2004 rating decision, the RO 
assigned a 10 percent rating effective from June 30, 1993, 
and continued a 20 percent rating for the low back effective 
from February 12, 1999.  In September 2004, the Board 
remanded all issues for additional development.  

In a June 2005 rating decision, the RO granted service 
connection for peripheral neuropathy effective from November 
6, 2001, and assigned initial noncompensable ratings for each 
upper and each lower extremity.  The RO granted entitlement 
to special monthly compensation based on a need for regular 
aid and attendance of another person or at the housebound 
rate effective from November 24, 1999.  The veteran has not 
expressed any disagreement with that decision.  Service 
connection for peripheral neuropathy and entitlement to 
special monthly compensation are therefore no longer on 
appeal.  

A notice of disagreement submitted in November 2003 contains 
a claim of service connection for degenerative joint disease 
of the knees.  A March 2004 letter to the Secretary for 
Veterans Affairs contains a claim of entitlement to service 
connection for degenerative joint disease of both hands.  The 
veteran has also claimed vision loss due to diabetes 
mellitus, which appears to be a claim unrelated to his 
glaucoma claim.  These matters are referred to the RO for 
appropriate action.  

The veteran and his spouse testified at a hearing before an 
RO hearing officer in May 2000; however, the only issues 
discussed at that hearing were entitlement to special monthly 
compensation and whether new and material evidence to reopen 
a service connection claim had been presented.  Neither of 
these issues is currently before the Board and the veteran 
has not requested a hearing on the matters decided herein.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a relationship 
between glaucoma and diabetes mellitus, or any other disease 
or injury in service.  

2.  There is no competent medical evidence of a relationship 
between any current shoulder disorder and diabetes mellitus, 
or any other disease or injury in service.

3.  Competent medical evidence indicates that it is unlikely 
that diabetes mellitus caused or aggravated any current oral 
or dental disorder.  

4.  The residuals of compression fracture of L1, to include 
multilevel lumbar spine degenerative disc disease and 
lumbosacral strain, have been manifested by severe limitation 
of motion and demonstrable deformity of a vertebral body 
since the effective date of service connection.  There has 
been no spinal cord involvement, the veteran was not 
bedridden, and he did not require long leg braces; and the 
disability has not resulted in nerve paralysis, need for a 
neck brace (jury mast).   

5.  In a December 1977 rating decision, the RO denied 
entitlement to service connection for a low back injury.  The 
veteran did not appeal that decision and it became final.  

6.  The RO received the veteran's application to reopen a 
claim of entitlement to service connection for residuals of a 
low back injury on June 30, 1993. 


CONCLUSIONS OF LAW

1.  The requirements for service connection for glaucoma, for 
any shoulder disorder, or for any oral disorder, all claimed 
due to diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).

2.  The criteria for a 50 percent schedular rating for the 
low back disability are met from June 30, 1993.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 
5285, 5292 (2003).

3.  The criteria for an effective date prior to June 30, 
1993, for service connection for a low back disability have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.400, 3.155 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO and VA's Appeals Management Center (AMC) provided a 
rating decision, a statement of the case, supplemental 
statements of the case, and VCAA notice letters sent in June 
2003, July 2003, September 2004, and January 2005.  The Board 
provided additional information in its remands.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claims.  They thereby served to tell him of the 
evidence needed to substantiate the claims.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The September 2004 letter specifically 
told him to submit relevant evidence in his possession.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims file.  VA 
has attempted to obtain all identified evidence and all 
relevant evidence has been obtained to the extent possible.  
VA notified the veteran of the revised criteria for rating 
the low back and of the requirements for earlier effective 
dates.  

Although the veteran reported that VA medical professionals 
have told him that his shoulder disorders and oral disorders 
are related to diabetes mellitus, no record of such an 
opinion has been discovered among the VA and private clinical 
records.  The VCAA notice letters told him to submit medical 
evidence in support of his claims.  Accordingly, the Board is 
satisfied that sufficient relevant evidence has been 
obtained, the veteran has been given notice of the evidence 
necessary to prevail, of the division of responsibility for 
submitting such evidence, and that no further assistance is 
required to comply with the duty to assist.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002).

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In Mayfield and Pelegrini, the Court held 
that defective VCAA notice could be remedied by provision of 
the proper notice after the initial denial.  In this case the 
veteran has alleged no prejudice from the delayed notice, and 
he has had the opportunity to submit evidence in support of 
his claim after the notice.

Service Connection for Glaucoma; Bilateral Shoulder 
Disorders; Oral Disorders

Factual Background

Service medical records (SMRs) from active military service 
reflect that tooth # 9 was extracted in May 1969 in Vietnam.  
A June 1971 VA dental examination report reflects that dental 
bridges and crowns placed during active service were no 
longer satisfactory.  In October 1971, the RO established 
service connection for missing tooth #9, as having been 
incurred during active service.  

A January 1975 Army Reserve medical examination reflects a 
history of arthritis and painful or trick shoulder or elbow 
that referred to a 1967 injury that had slowly worsened due 
to several falls.  No medical treatment had been sought and 
the condition was noted to have existed prior to entry.  

An August 1992 VA general medical examination report reflects 
that the veteran had generally good oral hygiene.  There was 
no complaint or notation of glaucoma or other eye problem and 
no complaint of a shoulder or oral problem.  

During a March 1999 VA orthopedic consultation, the veteran 
supplied a history of a 1997 injury to the right shoulder 
suffered when a back hoe machine overturned on him and pinned 
his right shoulder.  Since that time he has had right 
shoulder pain.  Current X-rays showed a significant 
subacromial spur, a distal clavicle spur, and 
acromioclavicular arthritis as well as mild humeral 
arthritis.  The assessment was right rotator cuff impingement 
syndrome.

A November 1999 VA physical therapy note reflects that the 
right shoulder received a cortisone injection in October 1999 
and that the diagnosis was right shoulder impingement 
syndrome from the backhoe accident.  

In June 2001, the veteran reported left shoulder pain over 
recent months.  A VA report notes a two-year history of torn 
rotator cuffs with steroid injections.  The report also notes 
a history of open-angle glaucoma.  

An August 2001 VA ophthalmology report notes that the veteran 
was glaucoma-suspect, although IOP (internal ocular pressure) 
was WNL (within normal limits).  

An October 2001 VA dental examination report reflects broken 
bridges.

In November 2001, the veteran requested service connection 
for diabetes mellitus and for loss of vision, both claimed 
due to Agent Orange exposure.

In February 2002, new onset diabetes mellitus was noted in VA 
outpatient treatment reports and diet restrictions were 
discussed.  A diabetic eye examination was scheduled, which 
showed the veteran to be glaucoma suspect.  Shoulder pain was 
attributed to arthritis.  Another February 2002 VA clinic 
report notes a history of open-angle glaucoma not otherwise 
specified (NOS) and refraction disorder NOS.  

In September 2002, a VA dental hygienist noted chronic 
gingivitis.

A May 2003 VA ophthalmology report notes the veteran to be 
glaucoma-suspect.

In June 2003, the veteran's attorney reported that the 
veteran currently suffered from frozen shoulders, neuropathy, 
major oral health problems, and glaucoma, as complications of 
diabetes mellitus.  The attorney submitted a medical extract 
that reflects that diabetes mellitus carries increased risk 
for eye problems and blindness, for frozen shoulder (also 
known as adhesive capsulitis), and for gum disease and other 
oral problems.

In July 2003, the veteran reported that diabetes mellitus was 
first found in 1998 and that he had been using metformin and 
diet restrictions since that time.  He reported that his 
teeth started to go bad in 2001, and that a VA dentist said 
that this rapid teeth deterioration was common in diabetics.  
He reported that open angle glaucoma was discovered in March 
1999.  He reported private dental work but that all VA 
treatment was received at Biloxi VA Medical Center.

A July 2003 VA diabetes mellitus compensation and pension 
examination report reflects that the physician reviewed the 
medical records.  The veteran reported blurred vision from 
mild glaucoma.  A neurological evaluation was recommended.  

In August 2003, the RO granted service connection for 
diabetes mellitus.  In September 2003, the RO denied service 
connection for major oral problems, glaucoma, and frozen 
shoulders.

An October 2003 private MRI report notes no rotator cuff 
tear, but advanced degenerative arthritis of the glenohumeral 
joint with marked degeneration of the labrum.  A bone bruise 
was felt to be consistent with previous trauma.  

A January 2004 VA outpatient treatment report reflects 
significant deterioration of the right shoulder joint 
capsule.  Both shoulders were painful.

In a February 2004 notice of disagreement (NOD), the veteran 
reported that bilateral frozen shoulders had been found by 
NOVA.  He reported that he was being treated for bilateral 
wide-angle glaucoma with travoprost ophthalmic solution.  He 
also reported having spent $18,000 on private dental work.

In February 2004, the veteran reported that he had undergone 
a right shoulder replacement because of frozen shoulder.  He 
reported that a dental bridge broke in 2001 and that another 
bridge cracked.  He submitted notes from J, David Bounds, 
D.D.S., reflecting occasional dental work from 1990 to 2002, 
but which do not mention that any dental problem had been 
caused by diabetes mellitus.  

VA operated on the veteran's right shoulder in March 2004.  
The post operative diagnoses were acromioclavicular joint 
arthritis with impingement and glenohumeral degenerative 
joint disease; grade 3 to 4 chondromalacia; labral tear; and, 
a partial undersurface rotator cuff tear.  A previous left 
shoulder total arthroplasty was noted.  

In May 2004, the veteran asserted a relationship between 
diabetes mellitus and frozen shoulders and glaucoma.

In September 2004, the Board remanded the case for VA 
examinations and medical opinions.  

In January 2005, the veteran underwent a VA neurology 
examination.  The physician reviewed the claims files and 
noted previous shoulder surgery.  The physician found 
polyneuropathy affecting the legs, arms, and hands; but did 
not mention any current shoulder problem related to 
neuropathy.  

According to a January 2005 VA eye examination report, the 
examiner reviewed the claims files and examined the veteran's 
eyes.  The assessments were POAG (primary open angle 
glaucoma), dry eyes, and non-insulin dependent diabetes 
mellitus without diabetic retinopathy.  

A January 2005 VA dental and oral compensation examination 
report reflects no history of in-service trauma to the teeth 
or mouth; however, teeth were extracted during active 
service.  There was no numbness of any facial structure.  A 
chewing disorder was attributed to periodic dislocation of 
the jaw on the right.  Mandibular range of motion was within 
normal limits.  The diagnoses were mild chronic periodontal 
disease and defective dentures at teeth number 13 to 15.  The 
examiner found it unlikely that diabetes mellitus caused or 
aggravated any dental disorder.  

A January 2005 VA aid and attendance examination report 
reflects that the right leg appeared to be weaker than the 
left.  

In February 2005, the veteran underwent a VA orthopedic 
compensation examination.  The physician reviewed the claims 
files and noted that the veteran could not work secondary to 
many medical problems.  During the examination, the veteran 
reported that he had no known trauma to either shoulder and 
that he had undergone private surgery on each shoulder for 
frozen shoulder.  The physician offered diagnoses of post 
operative left total shoulder replacement; acromioclavicular 
arthritis and impingement of the right shoulder; and, post 
operative arthroscopy with open distal clavicle resection and 
acromioplasty.  The physician found no evidence of a 
relationship between any shoulder disorder and diabetes 
mellitus.

In a May 2005 addendum report, a VA examiner opined that 
there was no sign of any diabetic retinopathy and no sign of 
any loss of visual acuity or loss of field due to glaucoma.  
The examiner also felt that any glaucoma had no relationship 
to diabetes mellitus, nor did mild pterygium, dry eyes, or 
refractive error.  

Analysis

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder be "chronic" as a 
condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

A VA examiner found no relationship between the veteran's 
service-connected diabetes mellitus and glaucoma.  This 
opinion is persuasive, as the examiner has based the opinion 
on personal examination and claims file review.  No other 
competent medical evidence addresses the etiology of the 
veteran's glaucoma, although a medical extract notes that 
diabetes mellitus can cause eye problems and blindness.  No 
evidence, either medical or lay, otherwise tends to relate 
glaucoma directly to active service.  

The veteran himself has linked his glaucoma to diabetes 
mellitus; however, he does not have specialized training in a 
health care field and it is not contended otherwise.  Lay 
statements are considered to be competent evidence of 
symptoms of disease, disability, an injury; however, when the 
determinative issue involves a question of medical nature, 
such as the diagnosis, etiology, or date of onset, as here, 
only those who have specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The Board, therefore, cannot 
attach any weight to this opinion.

After weighing all the evidence, the Board finds that the 
preponderance is against entitlement to service connection 
for glaucoma, claimed due to diabetes mellitus.  Thus, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; Gilbert, supra.  The Board must therefore 
deny entitlement to service connection for glaucoma.  

Shoulder

A VA physician reviewed the claims files, examined the 
shoulders, and found no evidence of a relationship between 
the shoulder disabilities and diabetes mellitus.  Although a 
medical extract notes that frozen shoulder or adhesive 
capsulitis is seen more often in those with diabetes 
mellitus, none of the medical evidence in this case reflects 
a diagnosis of frozen shoulder or adhesive capsulitis.  The 
current diagnoses include degenerative joint disease, rotator 
cuff injuries, and clavicle injuries.  No medical evidence 
has related these disabilities to diabetes mellitus.  

The veteran himself has linked bilateral shoulder disorders 
to diabetes mellitus.  He has offered a diagnosis of 
bilateral frozen shoulders; however, because he does not have 
specialized training in a health care field, the Board will 
therefore will not attach any weight to his opinion 
concerning the diagnosis or etiology of any shoulder 
disorder.  Espiritu, supra.  

After weighing all the evidence, the Board finds that the 
preponderance is against entitlement to service connection 
for bilateral shoulder disorders.  Thus, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.  The Board must therefore deny 
entitlement to service connection for bilateral shoulder 
disorders.  

Oral Disorders

Concerning entitlement to service connection for oral 
disorders, the preponderance of the medical evidence is 
against service connection.  A VA dental examiner reviewed 
the medical records, performed an oral examination, and found 
gum disease, but concluded that it is unlikely that diabetes 
mellitus caused or aggravated any dental disorder.  Although 
a medical extract notes that diabetes mellitus is a risk 
factor for gum disease, this does not carry the weight of a 
specific medical opinion based on personal examination.  

The veteran has linked oral disorders to diabetes mellitus.  
He further reported that a VA dentist had reported this 
finding to him; however, none of the VA clinical records 
support this theory.  Such medical hearsay is of no probative 
value.  Robinette v. Brown, 8 Vet. App. 69 (1995) (the VCAA 
notice discussed above, complied with the Robinette 
requirement that he be told to submit supportive statements 
from physicians who had reportedly linked the oral disorder 
to diabetes).  

Because the veteran does not have specialized training in a 
health care field, the Board cannot attach any weight to his 
opinion concerning the diagnosis or etiology of any oral 
disorder.  Espiritu, supra.  

After weighing all the evidence, the Board finds that the 
preponderance is against entitlement to service connection 
for oral disorders.  Thus, the benefit of the doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107; Gilbert, 
supra.  The Board must therefore deny entitlement to service 
connection for oral disorders.  

Initial Ratings for the Low Back

Factual Background

The SMRs reflect complaint of back pain after flying a 
mission in Vietnam.  A September 1976 VA orthopedic 
consultation report reflects complaints of intermittent back 
pain since a helicopter crash in Vietnam, but with ever 
increasing frequency and severity.  There was no radiation of 
the pain.  

A September 1977 VA medical certificate notes complaint of 
sudden onset low back pain.  The veteran reportedly had 
suffered compressed vertebrae in a helicopter crash in 
Vietnam many years earlier.  Paravertebral muscle spasm was 
noted.  

An August 1992 VA general medical examination report reflects 
that the veteran reported that he last worked in 1989.  He 
complained of chronic low back pain but no radiculopathy.  
The lumbar spine flexed forward to 60 degrees, extended 
backwards to 20 degrees, and leaned sideways and rotated 20 
degrees in each direction.  The diagnosis was chronic low 
back strain syndrome.  

April 1993 VA X-rays showed narrowing of all lumbar disc 
spaces with retrolisthesis at L3-4, and anterior spurring 
throughout the lumbar spine.  No spondylolysis was seen.  The 
disc space narrowing was likely the result of chronic 
degenerative changes.  

On June 30, 1993, the veteran filed a claim for service 
connection for a back disability.

A January 1999 VA magnetic resonance imaging report shows a 
compression deformity of L1 and diffusely narrowed disc 
spaces from L1 to S1.  There was no canal stenosis.  

According to a March 1999 VA orthopedic consultation report, 
the veteran's back appeared to be straight.  There was no 
tenderness over the lumbar or dorsal spines, but there was 
tenderness at the lumbosacral junction.   There was no 
radiculopathy.  X-rays showed diffuse degenerative disc 
disease of the lumbar spine.  The veteran reported that over 
the past 30 years he had two or three bad episodes of back 
pain that would render him bedridden for about a week.  

According to a May 2000 VA neurology consultation report, the 
veteran had used a walker to ambulate in recent months.  He 
reported constant back pain that radiated to the right knee 
two or three times per month and felt like stabbing in the 
leg.  The back pain got worse when standing, sitting, getting 
out of bed, and when walking.  The veteran felt that leg 
pain, rather than leg weakness, caused problems walking.  He 
could not perform lower extremity strength testing due to 
pain.  Deep tendon reflexes were normal and equal.   There 
was decreased sensation to pinprick in the legs.  The 
impression was chronic low back pain with occasional 
radicular symptoms.  

In May 2000, the veteran testified that he had constant, 
nagging back pain for many years that had progressively 
worsened.  (Tr. p. 9).

A March 2001 VA outpatient treatment report reflects that the 
veteran had started using Celebrex(r), 200 mg, for back pain in 
June 2000.  He lacked lower extremity strength secondary to 
back pain.  Deep tendon reflexes were 1+.  Pinprick and 
vibration sensations were intact.  

A June 2001 VA outpatient treatment report notes an 
intermittent inability to walk.  The veteran used an electric 
wheelchair but could walk short distances.  He complained of 
deterioration of this chronic back problem.  Another June 
2001 VA outpatient treatment report reflects that lower 
extremity strength was 4/5+.  Deep tendon reflexes were 
normal. 

The veteran underwent an orthopedic compensation examination 
in February 2003.  The physician reviewed the claims files 
and noted that the veteran had progressed from cane to walker 
to wheelchair, secondary to back pain.  He reportedly could 
stand or walk for only a short time and he could not bend or 
lift anything heavier than a gallon of milk.  Occasionally, 
pain radiated down the legs.  He had no loss of bowel or 
bladder control.  

The veteran stood from his wheel chair but remained in marked 
flexion of the back.  He could stand erect with difficulty.  
He moved about slowly and stiffly and had difficulty getting 
onto and off from the table.  There was no low back muscle 
spasm or palpable low back tenderness.  The lumbar spine 
flexed forward to 55 degrees, and extended to zero degrees.  
Lateral spine bending to the right was to 10 degrees and 15 
degrees to the left.  Although no range of motion in the 
rotational plane was reported, the physician did state that 
all range of motion testing produced pain.  Straight leg 
raising test and other neurological testing was negative.  
The physician noted that pain could further limit function 
during flare-ups or with increased use.  

A July 2003 MRI showed diskitis at the L2-3 level and mild 
anterior wedging of the vertebral body of L1.  

According to an August 2003 VA pain clinic report, the 
veteran had stabbing pain on spinal flexion in either 
direction.  The veteran reported that his legs were numb or 
had decreased sensation; however, the examiner reported that 
sensation was normal.  When the veteran stood, his lumbar 
spine remained flexed at 20 degrees.  There was no paraspinal 
tenderness or trigger point.  There was bilateral foot 
weakness in dorsiflexion, left worse than right, and left 
foot drop.  The veteran's gait was very abnormal.  

September 2003 VA X-rays show wedging of the L1 vertebral 
body and disc space narrowing at L2-3, L3-4, and at L4-5, 
with vacuum disc disease at those levels.  

A September 2003 VA outpatient treatment report notes 
increased lumbar spine pain.  The veteran had received a 
steroid injection from his private physician.  He reported 
numbness in the lower extremities and reportedly had fallen 
in August, dislocating the right knee.  

In a November 2003 rating decision, the RO granted service 
connection for multilevel degenerative disc disease of the 
lumbar spine with history of compression fracture and 
lumbosacral strain.  The RO assigned a 20 percent rating 
under Diagnostic Code 5010-5243, effective from February 12, 
1999.  

An April 2004 VA neurosurgery report that reflects complaint 
of shooting pains in the left hip and right posterior leg.  
The report notes that the veteran ambulated in a sideways 
gait.  Forward flexion was to 70 to 80 degrees, limited by 
pain.  Deep tendon reflexes were normal and equal in the 
lower extremities.  There was no plantar reflex.  There was 
no vibratory sensation at the hips or ankles, and only a 
little sensation at the right knee.  Sensation to temperature 
was impaired in the right lower extremity in L5-S1 
distribution.  There was no myelopathy.  Strength and muscle 
bulk was preserved.  The assessment was lumbar spondylosis.

In a May 2004 rating decision, the RO assigned a 10 percent 
rating for multilevel disc disease of the lumbar spine 
effective from June 30, 1993, and confirmed a 20 percent 
rating effective from February 12, 1999; however, the 
disability was recoded under Diagnostic Code 5237.  

A June 2004 VA clinical note reflects that the veteran 
reported a numb and lifeless feeling in his extremities in 
stocking and glove pattern.  

A June 2004 VA neurology consultation report reflects 
complaint of cold feet.  The veteran also reported having 
injured his feet secondary to decreased sensation, but did 
not supply any details.  The physician reported that no major 
infection had occurred.  Motor strength was full throughout 
the extremities.  Deep tendon reflexes were normal and equal. 
Sensation was decreased only at mid-calf level.  The 
physician felt that diabetes mellitus caused some sensory 
loss.  The veteran was referred for diabetic foot care.

June 2004 VA X-rays showed moderate to marked degenerative 
disc disease of L2 through L5 with minimal narrowing at L1-2 
and L5-S1.  

The veteran underwent a VA neurology compensation examination 
in January 2005.  The physician reviewed the claims files and 
noted having authored the June 2004 neurology report.  The 
veteran reported additional minor injuries to the hands and 
feet due to numbness.  The veteran reported that any movement 
tended to increase his back pain.  A right upper extremity 
tremor affected his writing ability.  All extremities 
appeared to have full and symmetric strength.  Deep tendon 
reflexes were hypoactive to absent.  Sensory deficits were 
noted in the upper and lower extremities.  The veteran 
ambulated carefully because of back pain.  

The physician concluded that the veteran had mild distal, 
symmetrical polyneuropathy of the legs, hands, and arms, that 
was likely related to diabetes.  

In February 2005, the veteran underwent a VA orthopedic 
compensation examination.  The physician noted that the 
veteran could not work secondary to many medical problems.  
The veteran had not had any back treatment within the past 
year; however, he described daily incapacitating episodes of 
back pain.  He was in a wheelchair for the examination, but 
was able to rise and hobble around the room in a peculiar 
fashion, leading with his left leg.  He could not stand erect 
due to pain.  Lumbar spine range of flexion was to 55 degrees 
and the veteran walked at 25 degrees of flexion.  Extension 
was to zero degrees.  Right lateral flexion was to 10 degrees 
and left lateral flexion was to 5 degrees.  Right rotation 
was to 10 degrees and left rotation was to 30 degrees.  The 
physician found no lumbar spine ankylosis.

A January 2005 VA aid and attendance examination report 
reflects that the veteran reported that he fell and injured 
his knee, which required surgery.  The right leg appeared 
weaker than the left.  

Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology that produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)
Because the RO has assigned a staged rating for the low back 
effective from February 12, 1999, and because the rating 
criteria were significantly revised on September 23, 2002, 
three distinct time periods must be considered.  These time 
periods are: (1) prior to February 12, 1999; (2) from 
February 12, 1999, to September 23, 2002; (3) from September 
23, 2002.  The Board also notes that effective September 26, 
2003, the rating criteria were again revised; however, that 
revision consisted of reorganizing the criteria in effect 
prior to that date and deletion of the separate 10 percent 
rating for demonstrable deformity of a vertebral body (which 
was replaced by a 10 percent rating for vertebral body 
fracture with loss of 50 percent or more of the height).  

Because the criteria for rating back disabilities were 
changed twice during the course of this appeal, it is 
necessary to determine which version of the criteria applies, 
for which periods.  A new law or regulation applies, if at 
all, only to the period beginning with the effective date of 
the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities. 38 C.F.R. § 4.10. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. 38 C.F.R. § 4.7 (2004). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

The veteran has been assigned a 20 percent rating for his low 
back disability under the provisions of 38 C.F.R. § 4.71(a) 
Diagnostic Code 5295-5293 from June 18, 2001 to May 26, 2003.  
The veteran has been assigned a 40 percent disability for his 
lumbar spine disability since May 27, 2003, under the 
provisions of 38 C.F.R. § 4.71(a) Diagnostic Code 5295-5293.  

In addition, he has been assigned 10 percent evaluations for 
the neurologic components of his back disability, evaluated 
as radiculopathy of the right and left sciatic nerves prior, 
effective September 23, 2002.

As discussed below, VA altered the criteria for rating back 
disabilities twice during the course of this appeal.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods. 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Under the criteria in effect prior to September 23, 2002, a 
10 percent rating was assigned for mild symptoms of 
intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, with 
recurring attacks.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warranted a 40 
percent evaluation.  A 60 percent rating was warranted for 
symptoms of intervertebral disc syndrome if pronounced and 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc 38 C.F.R. § 4.71, Diagnostic Code 
5293 (2002).

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were altered so that intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the rating criteria in effect prior to September 26, 
2003, residuals of fracture of a vertebra warrant a 100 
percent evaluation if there is spinal cord involvement, the 
individual is bedridden, or requires long leg braces.  With 
lesser cord involvement, the residuals should be rated on the 
basis of limited motion, nerve paralysis.  Residuals of 
fracture of a vertebra warrant a 60 percent evaluation if 
there is no spinal cord involvement, but abnormal mobility is 
present which requires a neck brace (jury mast).  In other 
cases, the residuals should be rated on the basis of 
resulting definite limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  When evaluating the residuals on the basis of 
ankylosis and/or limited motion, evaluations should not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an adjacent 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003). 

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that slight limitation of motion in the lumbar spine warrants 
a 10 percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent rating and a 40 
percent rating is warranted for severe limitation of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2003).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 
4.2, 4.6 (2003).  

Prior to September 26, 2003, Diagnostic Code 5295 provides a 
maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with Osseo- arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The newest rating criteria, effective September 26, 2003, 
provide for rating low back disability under criteria 
contained in the General Rating Formula for Diseases and 
Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
68 Fed. Reg. 51,456-7 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

The September 26, 2003 changes left intact the criteria for 
rating intervertebral disc disease, but renumbered the 
diagnostic code for that disability from 5293 to 5243.  Of 
course, the General Rating Formula provided new criteria for 
rating the orthopedic component of intervertebral disc 
disease.

The September 26, 2003 rating criteria did away with 
Diagnostic Code 5285, and eliminated the separate 10 percent 
rating for demonstrable deformity of a vertebral body.

Rating the Low Back Prior to February 12, 1999

The RO has rated the veteran's low back disability 10 percent 
disabling from June 30, 1993, to February 12, 1999, under 
Diagnostic Code 5295.

Current regulations, while no applicable prior to September 
26, 2003, do provide guidance as to what constitutes normal 
spinal motion.  These regulations clarify that the normal 
range of forward flexion is 90 degrees, of extension is to 30 
degrees, lateral bending is to 30 degrees to each side, and 
rotation is also to 30 degrees.  38 C.F.R. 4.71a, Note 2, to 
the General Rating Formula for Diseases and Injuries of the 
Spine (2004).

Because the veteran is service connected for residuals of a 
compression fracture of the lumbar spine, the provisions of 
Diagnostic Code 5285 are for application.  The veteran does 
not have any of the specific findings contemplated in the 100 
or 60 percent evaluations under that code.  A January 1999 VA 
MRI report clearly notes a compression deformity of the L1 
vertebrae.  Thus, a demonstrable vertebral deformity 
following compression fracture is shown, and he is entitled 
to a rating on the basis of limitation of motion or muscle 
spasm with the addition of 10 percent to that rating.

The range of spinal motion was reported on three occasions 
since the effective date of service connection-on VA 
examinations in February 2003, April 2004, and February 2005.  
The February 2003 and February 2005 examination reports show 
that the veteran could stand erect only with difficulty or 
not at all, while the April 2004 report shows a somewhat 
greater range of motion, but does not comment on the 
veteran's ability to stand erect.  The February 2003 and 2005 
examinations report a range of forward flexion that might be 
considered moderate (i.e. flexion to 55 degrees with 90 being 
normal); however, given that he was generally not standing 
erect, his range of motion was actually significantly 
reduced.  

The February 2005 report suggests that the range of forward 
flexion was actually from 25 to 55 degrees.  The veteran, 
thus actually had only about a third of the normal range of 
forward flexion.  Such limitation of motion is clearly 
severe.  The record does not specify when such limitation of 
motion first appeared, but the record shows that the veteran 
has had significant back disability throughout the period 
since the effective date of service connection.  The Board 
finds that he has had severe limitation of motion, and thus 
has met the criteria for 40 percent evaluation under 
Diagnostic Code 5292 since the effective date of service 
connection.

Adding 10 percent for demonstrable vertebral deformity, the 
Board finds that a 50 percent evaluation is warranted for the 
entire period since the effective date of service connection.

Diagnostic Code 5295 does not provide a basis for a higher 
evaluation, because 40 percent is the maximum rating under 
that code.  

The Board must next inquire whether the criteria for a rating 
higher than 40 percent is warranted under Diagnostic Code 
5293.  That code provides for a maximum rating of 60 percent, 
but requires radicular symptoms appropriate to the site of 
the diseased disc.  While the veteran has had significant 
neurologic disability in the lower extremities, and his 
symptoms were initially ascribed to the back disability, the 
most recent examiner found that these symptoms were 
attributable to the service connected diabetes.  The issue of 
the evaluation for that neuropathy is not before the Board.

Because the recent VA examiner is the only medical 
professional to consider whether the lower extremity 
neuropathy was the result of diabetes versus the back 
disability, and that examiner had access all the previous 
records, the Board finds that the opinion is more probative 
than the earlier records linking lower extremity symptoms to 
the back disability.  Since there are no radicular symptoms 
attributable to the back disability, the evidence is against 
the grant of a 60 percent evaluation under the old version of 
Diagnostic Code 5293.

Although, DeLuca factors are for consideration in rating a 
disability under Diagnostic Code 5293; VAOPGCPREC 36-97; 63 
Fed. Reg. 31262 (1998); those factors do not provide a basis 
for the Board to find that the back disability causes the 
required radicular symptomatology, when the weight of the 
evidence is against such a finding.

The revised version of Diagnostic Code 5293, and its 
successor 5243, now provide for 60 percent evaluation based 
on incapacitating episodes, defined as doctor prescribed 
bedrest.  The treatment and examination records do not show 
any periods of doctor prescribed bedrest to treat the back 
disability.

The revised version of Diagnostic Code 5293 and Diagnostic 
Code 5243 also provide for additional separate evaluations 
for the neurologic component of intervertebral disc disease.  
The most probative evidence, as just discussed, does not show 
that the back disability has a neurologic component that 
could be separately evaluated.

Under the new General Rating Formula, an evaluation in excess 
of 50 percent requires unfavorable ankylosis of the entire 
spine.  Ankylosis is "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONALRY (28TH Ed. 1994) at 86.).  The veteran 
retains the ability to move the spine, and thus does not have 
ankylosis.  Additionally, he has not been reported to have 
any of the symptoms described in Note 5 of the General Rating 
Formula, that are requisite to a finding of unfavorable 
ankylosis.

DeLuca factors are not for consideration where, as in this 
case, the veteran is in receipt of the highest rating based 
on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Because a 100 percent rating has been in effect for other 
service-connected disability during the entire appeal period, 
the Board need not consider an extraschedular rating under 
38 C.F.R. § 3.321(b).  

Earlier Effective Date

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004). 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

The record reflects that the veteran separated from active 
service in February 1971; however, he filed his first claim 
for service connection for the low back in September 1977.  
At that time, he completed and signed a VA Form 21-526, 
Application for Compensation or Pension, prescribed by VA.  
The claim was denied in a December 1977 RO rating decision 
and the veteran was notified of that decision and of his 
appeal rights in a December 1977 letter.  He did not appeal.  
Rather, on August 30, 1979, he requested that the claim be 
reopened.  The claims file does not reflect any response from 
the RO, although the RO later noted (in a February 1999 
letter) that a notice of denial letter was sent to the 
veteran on August 31, 1979, and the veteran did not disagree 
with that assertion.  

The veteran underwent a VA general medical compensation and 
pension examination on August 26, 1992.  The report notes 
that the veteran flew aircraft and had a forced landing-
related back injury in Vietnam.  The veteran complained of 
chronic low back pain but no radiculopathy.  The physician 
offered a diagnosis of chronic, recurrent low back strain 
syndrome.  

On a Form 21-4138, the veteran requested that his service 
connection claim be reopened and reported that in April 1993 
X-rays were taken.  He signed the form and dated his 
signature June 29, 1992.  The RO affixed a date stamp 
reflecting that it was received on June 30, 1993; however.  
No RO action was forthcoming pursuant to the veteran's 
request.  

On a VA Form 21-4138, received at the RO on February 12, 
1999, the veteran again requested service connection for a 
back injury and requested a compensation and pension 
examination.  

In a March 1999 rating decision, the RO denied an application 
to reopen the claim, having determined that no new and 
material evidence had been submitted.  The veteran appealed.  

In an August 2002 decision, the Board found that a November 
1977 RO rating decision had become final, but that new and 
material evidence had been submitted, based on a lay witness 
statement received at the RO in May 1999.  

In a June 2003 decision, the Board granted service connection 
for residuals of a compression fracture of the L1 vertebra.  
In a May 2004 rating decision, the RO assigned an effective 
of June 30, 1993, for service connection and an initial 10 
percent rating for the low back, and an effective date of 
February 12, 1999, for a 20 percent rating for the low back. 

Because the effective date of a grant of service connection 
based on new and material evidence other than service 
department records is the later of the date of receipt of the 
reopened claim or the date entitlement arose, the initial 
issue is whether a claim was received prior to June 30, 1993.  
There is no indication that the veteran submitted a formal 
claim prior to June 30, 1993; however, a question arises as 
to whether any VA or private medical record might qualify as 
a "claim." 

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (2004).

According to 38 C.F.R. § 3.157, in certain cases, a report of 
VA examination or hospitalization will suffice as an informal 
claim for benefits; however, a report of examination or 
hospitalization cannot constitute an informal claim, unless 
it meets the requirements of 38 C.F.R. § 3.157(b).  That 
subsection requires that a formal claim for compensation must 
have been previously disallowed for reason that the service-
connected disability is not compensable in degree.  See 
Crawford v. Brown, 5 Vet. App. 33, 34-35 (1993).  

Although a formal service connection claim had been 
disallowed prior to the June 30, 1993, claim to reopen, there 
is no prior disallowance of compensation on the specific 
basis necessary to qualify under § 3.157(b), above.  That is, 
no previous claim concerning the back had been denied on the 
basis that a service-connected disability was not compensable 
in degree.  Thus, in this case, there is no basis for an 
effective for service connection earlier than June 30, 1993.  

In this case, the "date entitlement arose" appears to be 
the earliest date on which both the entitling legislation and 
a disability existed.  Both of these events occurred well 
prior to the date of the claim to reopen.  Thus, the later of 
the two dates is the date that the RO received the veteran's 
application to reopen his service connection claim.  

After consideration all the evidence of record, the Board 
finds that the preponderance of it is against the claim for 
an effective date prior to June 30, 1993, for grant of 
service connection and an initial disability rating for the 
lumbar spine.  Because the preponderance of the evidence is 
against the claim for an earlier effective date, the benefit 
of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  The claim of entitlement to an effective 
date earlier than June 30, 1993, for grant of service 
connection for a low back disability and an initial rating is 
therefore denied.  


ORDER


Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for bilateral shoulder 
disorders is denied.

Entitlement to service connection for oral disorders is 
denied.

A 50 percent evaluation for residuals of compression fracture 
of L1 to include multilevel lumbar spine degenerative disc 
disease and lumbosacral strain is granted, effective June 30, 
1993.

Entitlement to an effective date earlier than June 30, 1993, 
for service connection for residuals of compression fracture 
of L1 is denied.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


